Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 3/9/2022 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-22 have been withdrawn. Claims 1-22 have been allowed.
The independent claims 1,11,12 and 13 are related to prior art(s): US 20160124659 A1; Oportus Valenzuela; Andres Alejandro et al. (hereinafter Oportus) in view of US 20180095674 A1; ALAMELDEEN; Alaa R. et al. (hereinafter Alameldeen). Oportus teaches a system for executing decompression of a compressed page on a computing device. Aspect methods may include determining a first decompression block of the compressed page containing a code instruction requested in a memory access request, substituting a second decompression block of the compressed page with an exception code, decompressing the first decompression block, and terminating decompression of the compressed page in response to completing decompression of the first decompression block. Alameldeen teaches an inter-memory transfer interface having selective data compression/decompression in accordance with the present description, selects from multiple candidate processes, a compression/decompression process to compress a region of data from a near memory before transmitting the compressed data to the far memory. In another aspect, the inter-memory transfer interface stores metadata indicating the particular compression/decompression process selected to compress that region of data. The stored metadata may then be used to identify the compression/decompression technique selected to compress a particular region of data, for purposes of locating the compressed data and subsequently decompressing data of that region when read from the far memory. While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context. The independent claim contains the unique concept of decompressing compressed data by identifying a specific portion of the compressed data and analyzing corresponding specific specialized metadata which ultimately helps perform the accurate decompression process. The representative vectors are used in a comparison method to generate unique analytical recommendations to apply to a specific dataset. This unique step in combination with the surrounding language helps give the claim novelty. 	
	All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183